DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/01/2022 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to include the limitation of claims 5-7.  Applicant argues that Liu teaches improving energy consumption in the mechanical production of pulp but does not associate that energy saving to the use of the composition as claimed.  Applicant further argues that the claimed method results into a energy savings of 15% as compared to the comparison examples of the instant specification.  Applicant concludes that there is no hint that the claimed additive will decrease the energy by 15% by reducing the surface tension of the water.
In this regards the Examiner respectfully disagrees.  For an initial matter, the limitation of reducing the energy by 15% over a comparative example is not claimed.  Additionally, the act of reducing the surface tension of the water in order to produce a savings of energy is also not claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the new limitations for claim detail the structure of the additive with an alkyl group of 8-14 carbon atoms and a degree of polymerization of 1.2-2.5 are taught by the Liu reference.
Page 3 lines 6-16 of Liu disclose that the surfactant is a C8-C14 alkyl polyglycoside with an average degree of polymerization of 1.4-1.6.  This directly reads on the formula.  If the same materials are utilized in the same manner with the intent of achieving the same result, then the same affect takes place.  Even if Liu does not credit the surfactant with the energy reduction, it is still using the same additive in the overall attempt to reduce energy needs in the same field of endeavor.   

Claim Rejections - 35 USC § 103


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, WO 2015/036655 (already of record) in view of Fernandez et al, US Patent Publication 2005/0133643.
Regarding claim 1, Liu teaches a method of increasing the throughput and improving the energy consumption of a pulping process (see pages 1 and 2) comprising the steps of providing a plurality of lignocellulosic chips (see abstract), providing a refining composition comprising water and a lubricating additive in the amount of 0.01- 10 wt % (5% Page 2 line 15) with a reaction product of a sugar and an alcohol (see abstract and page 3 lines 7-16), and applying the refining composition to the chips and mechanically refining the chips to form a pulp (see abstract and page 8 line 2).
Liu further teaches that the surfactant is a C8-C14 alkyl polyglycoside with an average degree of polymerization of 1.4-1.6 (page 3 lines 6-16).
Liu further teaches that the addition of these compositions occurs preferably before the refining stage (page 7 line 26), but states that it can be done at any of the impregnations stages and impregnated through a number of different known means. All examples and explicitly teaches states that the impregnation occurs directly before the refining, but is silent to the amount of time takes place between the impregnation and the refining. Liu only explicitly describes how long each section takes place but is completely silent on the time in-between each section.
In the same field of endeavor of reducing the energy needed to mechanically pulp wood chips, Fernandez is presented to show that adding the lubricants during refining is a known alternative to application beforehand. Fernandez teaches two different embodiments to reduce the amount of energy needed to pulp wood chips. Both include the application of a lubricant to the chips to reduce energy. The first is the same as Liu in that it takes place in an impregnation step immediately prior to the refining (and again is silent to how much time takes place between the impregnation and the refining), and the second is to add the solution directly into the refiner with the chips (see claim 52. These are listed as two different but equal embodiments to achieve the same goal of reducing the energy needed to pulp the chips. See [001 1- 0016].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teaching of Fernandez that the additives can be added immediately before or during the refining stage in the Liu reference that implies adding the composition immediately before the refining stage but is simply silent to how long takes place before refining starts. The teaching that refining concurrently with addition is an alternative to impregnating immediately prior to refining would motive the average artisan to either reduce the amount of time to as little as possible or to add the composition at the start of the refining stage.
Regarding claims 8-22, Liu further teaches the further limiting components of the structure by teaching the same chemical formulas described in pages 3-5 (see page 3 lines 6-16 specifically) of the same type of alcohols and sugars being utilized to create the lubricating composition. While Liu does not provide an explicit formula, the exact same starting materials are combined in the same manner to arrives a composition of the same type with the same intent and used in the same amounts (a C8-C14 alkyl polyglycoside with an average degree of polymerization of 1.4-1.6). It would have been understood by the average artisan that the same materials utilized in the same manner would have produced the same composition.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748